Name: Regulation (EEC) No 1736/75 of the Council of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: information technology and data processing;  trade policy;  economic analysis; NA
 Date Published: nan

 14. 7. 75 Official Journal of the European Communities No L 183/3 REGULATION (EEC) No 1736/75 OF THE COUNCIL of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof ; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (*); Whereas a thorough examination of the situation has shown the need to establish standard definitions and methods for the external trade statistics of the Community and statistics of trade between Member States; Whereas the European Parliament in its resolution of 18 January 1972 embodying its Opinion on the proposal from the Commission of the European Communities to the Council for a Regulation concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) expressed the hope that the unification of the nomenclatures of goods for external trade statistics would be supplemented as soon as possible by a corresponding harmonization of the concepts, methods and definitions used in external trade statistics; Whereas, since the external trade statistics of the Community and statistics of trade between Member States are not collected and compiled by the institutions of the Community but by the Member States themselves , homogeneous and detailed data for the Community can only be obtained from national, data collected and compiled according to standard definitions and methods; Whereas, as between Member States and between Member States and the institutions of the Community, the exchange of statistical data in conjunction with the application of modern methods for the transmission of information can be effected only if standard definitions and methods are applied to the collection and compilation of national results ; Whereas the application of standard definitions and methods to the external trade statistics of the Community and the statistics on trade between Member States will encourage the standardization and simplification of the documents and other information media used in international trade ; Whereas the replacement of national rules by Community rules will improve comparability and facilitate the analysis of the results of the external trade statistics of the Community and of the Member States ; Whereas the application of standard definitions and methods could help to simplify the collection and compilation of data on trade between Member States, and the establishment of substitute Com ­ munity methods for the statistical recording of trade between Member States, should recording of the movement of goods at domestic frontiers be abolished; Whereas in order to conduct negotiations in which it is participating as a unit, it is essential for the Community to have homogeneous statistical data on external trade; Whereas the establishment of Community statistics on transit and warehousing traffic will be facilitated by the application of standard definitions and methods to the statistical recording of all other movements of goods concerned with external trade; Whereas it is necessary , in order to ensure the provision of regular and complete statistical information on the external trade of the Community and on trade between the Member States, for the Member States and the institutions of the Com ­ munity to compile their results according to a standard system and a standard calendar ; Whereas the - standard definitions and methods for the external trade statistics of the Community and statistics of trade between Member States must- be(*) OJ No C 19, 12 . 4. 19.73, p. -41 . No L 183/4 Official Journal of the European Communities 14. 7. 75 applied both to Community imports and exports and to trade between the Member States ; whereas statistics relating to the external trade of the Com ­ munity with third countries are instrumental in the attainment of a common commercial policy; whereas statistics relating to trade between the Member States are required for the harmonious functioning of the common market; whereas the Treaty does not provide the powers of action required to apply standard definitions and methods in the case of these statistics ; Whereas, since harmonization is a continuing task and depends inter alia on progress in other areas of the law, the necessary conditions should be created for a process of constant adaptation whose implications should remain within the framework of the financial resources already available ; Whereas the provisions on the definitions and methods used for the external trade statistics of the Community and statistics on trade between Member States should be applied uniformly and be directly binding; Whereas it is important to ensure that the provisions of this Regulation be applied uniformly and, to this end, to introduce a Community procedure whereby the detailed rules for their application may be adopted within appropriate time limits ; whereas a committee should be set up to ensure close and effective collaboration between Member States and the Commission, Article 2 1 . Amongst the goods referred to in Article 1 , those which enter and leave the statistical territory of a Member State under a transit procedure shall be the subject of transit statistics. 2. Amongst the goods referred to in Article 1 , the following shall be the subject of warehousing statistics : ( a ) goods entering or leaving the customs warehouses designated in Council Directive No 69/74/EEC (*) of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action relating to customs warehousing procedure, as amended by the Act of Accession (2 ), with the exception of the customs warehouses listed in Annex A; (b) goods entering or leaving the free zones designated in Council Directive No 69/75/EEC (8) of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative provisions relating to free zones, amended by the Act of Accession and listed in Annex A. 3 . Amongst the goods referred to in Article 1 , goods entering or leaving storage premises other than those referred to in 2 (a ) and (b), these premises being determined in accordance with Article 41 , shall be the subject of separate statistics . 4. Acting unanimously on a proposal from the Commission, the Council shall lay down provisions concerning the statistics on transit and warehousing traffic and the statistics referred to in paragraph 3 . The rules of the Member States shall continue to apply up to the date of entry into force of these provisions, without prejudice to the statistical provisions of Council Regulation (EEC) No 542/ 69 ( 4 ) of 18 March 1969 on Community transit, as last amended by the Act of Accession. 5 . The rules for the collection, compilation and publication of data concerning those of the goods referred to in Article 1 which do not meet the conditions of paragraph 1 , 2 or 3 or which, on leaving a customs warehouse not listed in Annex A, a free zone listed therein, or storage premises within the meaning of paragraph 3 , do not leave the statistical territory of the Member State of storage are given in Articles 3 to 39 . HAS ADOPTED THIS REGULATION: TITLE I Definitions and methods Article 1 All goods : ( a ) entering or leaving the statistical territory of the Community, (b) circulating between the statistical territories of the Member States, shall be included in the external trade statistics of . the Community arid the statistics of trade between -Member States . H OJ No L 58, 8 . 3 . 1969, p. 7. (2) OJ No L 73, 27. 3 . 1972, p. 14. ( 3 ) OJ No L 58, 8 . 3 . 1969, p. 11 . (4 ) OJ No L 77, 29. 3 . 1969, p. 1 . No L 183/514.7.75 Official Journal of the European Communities Article 3 1 . The statistical territory of the Community shall comprise the customs territory of the Community as defined in Council Regulation (EEC) No 1496/68 (*) of 27 September 1968 on the definition of the customs territory of the Community, as last amended by Regulation (EEC) No 3456/73 (2), with the exception of the French overseas departments and Greenland. 2. The Member States shall define their statistical territory in accordance with paragraph 1 . Article 4 1 . Goods shall be taken to mean all movable property. 2 . Electric current shall be considered as goods within the meaning of paragraph 1 . Article 6 1 . In the statistical information medium, countries and territories shall be described in such a way that they may be easily and accurately classified under the appropriate heading of the country nomenclature for the external trade statistics of the Community and statistics of trade between the Member States referred to in Article 35 . 2. The code number given in the country nomen ­ clature for the external trade statistics of the Com ­ munity and statistics of trade between Member States must be indicated for each country. Article 7 1 . For each heading of the NIMEXE, the following should be indicated in the statistical information medium: (a) the statistical category, in accordance with Article 8 ; (b ) for imports, the country of origin or consignment, in accordance with Articles 9, 10 and 11 ; ( c) for exports, the country of destination in accord ­ ance with Article 12 ; ( d) in accordance with Article 15 ( 1 ) and (4), the net weight of the goods or, in accordance with Article 15 (2) and (4), the net weight with immediate wrappings of goods defined in accord ­ ance with Article 41 ; (e) in accordance with Article 16, other units of measurement, hereinafter called 'supplementary units', in addition to or in place of the net weight or, in the case of the goods defined in accordance with Article 41 , the net weight with immediate wrappings; ( f) the statistical value of the goods, in accordance with Article 17; (g) the invoice price of the goods ; (h) the nature of the transaction and the delivery terms, in accordance with Article 18 ; ( i ) where appropriate, special movement of goods, in accordance with Article 19 ; ( j ) the means of transport, in accordance with Article-20. 2. The date from which the data referred to in paragraph 1 (g), (h) and (j ) should be indicated shall be determined in accordance with Article 41 . Article 8 1 . Imports shall be broken down in accordance with the following statistical procedures : ( a) importation for inward processing ; (b ) importation after outward processing; ( c ) other importation. Article 5 1 . In the statistical information medium, goods shall be described according to the description laid down in the provisions concerning trade in goods, without prejudice to paragraph 3 , so that they may be easily and accurately classified under the appropriate heading in the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE). 2. Notwithstanding paragraph 1 , up to the date referred to in Article 2 (2) of Council Regulation (EEC) No 1445/72 (3 ) of 24 April 1972 concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between the Member States (NIMEXE), goods shall be described in such a way that they may be accurately classified by the Member States under the appropriate heading of their national goods nomen ­ clatures for external trade statistics . 3 . The goods must be described in accordance with paragraph 1 or 2 even when other Community Regulations require them to be described simul ­ taneously according to other nomenclatures. 4. For each type of goods, the code number given in the nomenclature used must be indicated. (*) OJ No L 238, 28 . 9 . 1968, p. 1 . (2 ) OJ No L 356, 27. 12 . 1973 , p. 1 . (3 ) OJ No L 161 , 17. 7. 1972, p. 1 , No L 183/6 Official Journal of the European Communities 14.7.75 2. Exports shall be broken down in accordance with the following statistical procedures : (a) exportation after inward processing; (b ) exportation for outward processing ; (c) other exportation. 3 . Amendments to the list of statistical procedures, their definition, and also the concordance between the statistical procedures and the customs procedures shall be determined in accordance with Article 41 , without prejudice to the latter. Article 9 1 . 'Country of origin' shall be taken to mean the country in which the goods originated within the meaning of Council Regulation (EEC) No 802/68 (1 ) of 27 June 1968 on the common definition of the concept of the origin of goods, as last amended by the Act of Accession. 2. When, for the application of the Common Customs Tariff, of quantitative restrictions or of any other provisions relative to trade, the origin of goods is established on the basis of Community conventions, or specific Community Regulations departing from Regulation (EEC) No 802/68 , the rules laid down by those conventions or Regulations shall apply in the specific cases laid down therein. Article 10 When, before arrivjng in the importing country, goods have entered one or more countries in transit and have been subject in those countries to halts or legal operations not inherent in their transpor ­ tation, the country of consignment shall be taken to be the last country where such halts or legal operations occurred . In other cases, the country of  consignment shall be the same as the country of origin . Article 11 Without prejudice to Article 42, the following must be indicated in the statistical information medium: (a) in the case of goods originating in third countries which are not in free circulation in the Com ­ munity, except where specific provisions have been adopted in accordance with Article 41 :  the country of origin, or  in the case of goods in Chapter 99 of the NIMEXE, the country of consignment, or  in the case of the acquisition of vessels already in use, the country on whose register of shipping the vessel was registered or, failing that, the country whose flag was flown by the vessel when it was acquired; (b ) for all other goods:  the Member State of consignment, or  pursuant to specific provisions adopted in accordance with Article 41 , the third country of consignment. Article 12 'Country of destination' shall be taken to mean the last country to which it is known at the time of export that the goods are to be dispatched . Article 13 'Country of purchase' shall be taken to mean the country in which the importer's co-contractor is based. Article 14 'Country of sale' shall be taken to mean the country in which the exporter's co-contractor is based. Article 15 1 . 'Net weight' shall be taken to mean the actual weight of the goods with all packaging removed. 2 . 'Net weight with immediate wrappings ' shall be taken to mean the combined weight of the goods and the packaging which the purchaser normally acquires with them in retail sales . 3 . 'Packaging' shall be taken to mean all inner and outer containers, packing, coverings and supports, with the exception of equipment for transportation such as containers within the meaning given to that word in Article 1 (b ) of the customs convention on containers signed in Geneva on 18 May 1956 and also tarpaulins, tackle and other equipment connected with transport. 4. The net weight and the net weight with immediate wrappings must be given in kilogrammes. Article 16 'Supplementary units' shall be taken to mean units of measurement other than units of weight expressed in kilogrammes. Article 17 (*) OT No L 148, 28. 6. 1968, p. 1 , 1 . On import, the statistical value of goods shall be : 14. 7. 75 Official Journal of the European Communities No L 183/7 (e ) re-importation of goods by the home armed forces (Article 29 (2)); ( f ) movements of industrial plant (Article 33 ( 1 ) (a)); (g ) staggered consignments (Article 33 ( 1 ) (b )); ( h) bunker supplies (Article 33 ( 1 ) ( c)); ( i ) ships ' stores (Article 33 ( 1 ) (d)); ( j ) returned consignments (Article 33 ( 1 ) ( e)). 2 . The list of special movements of goods may be amended in accordance with the procedure provided for in Article 41 in so far as the application of the simplifying and standardizing provisions adopted pursuant to Article 33 make updating necessary .  the dutiable value determined on the basis of Council Regulation (EEC) No 803 /68 (*) of 27 June 1968 on the valuation of goods for customs purposes , as last amended by Regulation (EEC) No 1028/75 (2 ), or  a value determined on the basis of the concept of dutiable value . 2 . On export, the statistical value of goods shall be taken as the value of the goods at the place and at the time they leave the statistical territory of the exporting Member State. 3 . The measures necessary to ensure the homogeneity, comparability and continuity of the external trade statistics of the Community and the statistics of trade between the Member States shall be determined in accordance with the procedure provided for in Article 41 . The rules of the Member States in this matter shall continue to apply until such measures are taken . Article 18 1 . The terms 'nature of the transaction' and 'delivery terms' shall be taken to mean data regarding the clauses of the contract . The nature of the transaction shall be defined as follows : purchase or sale, commission, consignment, supply free of charge, other transactions . The delivery terms shall be defined as follows : cif, fob, free-at-frontier, free at point of dispatch, free at domicile after clearance through customs, free at domicile not cleared through customs, other delivery terms. 2 . The Member States may enlarge upon the headings 'other transactions ' and 'other delivery terms ' in their national instructions . Article 19 1 . Special movements of goods shall be as follows : ( a ) movements relating to repairs to means of transport (Article 27); (b ) consignments to foreign armed forces (Article 28 ( 1 ) or (2)); ( c ) consignments from foreign armed forces (Article 28 ( 1 ) or (3 )); ( d) consignments to the home armed forces (Article Article 20 1 . The types of transport shall be as follows : (a) sea ; ( b ) inland waterway; ( c ) air ; ( d) rail ; ( e ) road ; ( f ) pipeline ; (g ) other or unspecified types of transport. 2 . If reference is made to one of the types of transport listed in paragraph 1 (a ) to (e), it should also be indicated whether the goods are transported in containers within the meaning of Article 15 (3 ). Article 21 1 . The following shall be adopted in accordance with the procedure provided for in Article 41 : the provisions concerning standardization and, particularly in the case of the statistics of trade between Member States, the provisions concerning simplification : ( a ) of statistical information ; (b ) of the media used for such information in so far as those provisions cover the data referred to in Articles 5 , 6 and 7 . 2 . The rules of the Member States in this matter shall continue to apply up to the date of entry into force of those provisions . 29 1 ; i 1 ) OJ No L 148 , 28 . 6. 1968, p . 6. ( 2 ) OJ No L 102, 22. 4. 1975, p . 1 . No L 183/8 Official Journal of the European Communities 14.7.75 TITLE II Compilation of results Article 22 1 . The Community and the Member States shall compile the data referred to in Article 7 (a), (b), (c), (d), (e ) and (f). 2. The data referred to in paragraph 1 shall be compiled for all goods which are the subject, in accordance with Article 2 (5), of the external trade statistics of the Community and statistics of trade between Member States, with the exception of those: (a) included in the list of exceptions given in Annex B ; (b ) whose value and weight are below the statistical threshold defined in Article 24 ; (c) to which Article 27, 28 ( 1 ), 29 , 30 ( 1), 31 or 32 or similar provisions adopted pursuant to Article 33 apply. 3 . The Member States may waive the statistical information requirement for the goods referred to in paragraph 2 (a), (b ) and (c). 3 . The measures necessary to ensure application of paragraph 2 and standardization of the statistical threshold shall be adopted in accordance with Article 41 . Article 25 1 . Any correction called for in the data contained in a statistical information medium shall, as far as possible, be incorporated in the results for the month in which the information medium in question is classified in accordance with Article 23 (2). 2 . If the compilation of these monthly results is already closed, the corrected data shall be taken into account when compiling cumulative results . In such a case, however, the Member States shall ensure that the month to which the corrections apply can be determined. 3 . The corrected cumulative results for 12 months shall be deemed to be the annual results . Additional corrections may nevertheless be subsequently made available to users . 4 . Corrections may not be carried over from one year to the next. Article 26 The Member States shall retain the statistical information media referred to in Article 21 ( 1) (b) for at least two years after the end of the reference year. Article 27 1 . No data shall be compiled :  on imports of goods intended for the repair of foreign means of transport, containers or equipment connected with transport, which are temporarily located on the statistical territory of the importing Member State ;  on exports of goods intended for the repair of means of transport, containers or equipment connected with transport, belonging to the exporting Member State, which are temporarily located outside the statistical territory of that State ;  on the parts replaced during the repairs referred to above which do not leave the statistical territory where the repairs were carried out. 2. Paragraph 1 shall not apply to repairs to ships and aircraft. Article 28 1 . No data shall be compiled on the movement of goods acquired or disposed of within the statistical Article 23 1 . The reference period shall be the calendar month. 2, The media used for statistical information shall be classified under the calendar month in which the customs declaration was recorded or, failing that, the month of the declaration for statistical purposes . To this end, the Member States shall fix the date on which the monthly compilation closes so as to allow all declarations relating to the reference month to be classified, in principle, within that period. Article 24 1 . The statistical threshold shall be the limit, expressed in net weight and in value, below which no figures are compiled. 2. Until such time as a standard statistical threshold has been fixed, the threshold for each type of goods may not exceed 1 000 kg regardless of the statistical value of the goods and/or 250 units of account regairdless of the net weight of the goods. Each Member State shall inform the Commission of the statistical threshold which it has adopted, 14. 7 . 75 Official Journal of the European Communities No L 183/9 territory of a Member State by foreign armed forces stationed therein . 2 . Goods intended for foreign armed forces stationed outside the statistical territory of the exporting Member State and of their home country shall be included in the export statistics of the said Member State ; the country in which the forces are stationed shall be considered as the country of destination . 3 . Goods originating with foreign armed forces stationed outside the statistical territory of the importing Member State and of their home country shall be included in the import statistics of the said Member State ; the country in which the forces are stationed shall be considered as the country of origin or consignment . between Member States, for simplification of the compilation of data on, among other things : (a ) industrial plant ; (b ) staggered consignments ; ( c ) bunker supplies ; ( d ) ships ' stores ; (e ) returned consignments ; (f ) joint production ; (g) mixed consignments ; (h) postal consignments ; ( i ) petroleum and its by-products ; ( j ) ships and aircraft ; (k) deep-sea fishery products . 2 . The rules of the Member States in this matter shall continue to apply up to the date of entry into force of these provisions . Article 29 1 . No data shall be compiled on the export of goods intended for the home armed forces stationed outside the statistical territory . 2 . No data shall be compiled on the reimportation of goods taken out of the statistical territory by the home armed forces . Article 30 The products of deep-sea fishing landed at the ports of a Member State shall not be included in the import statistics of the said State when those products have been caught by vessels registered in that Member State and flying its flag. Article 31 No specific data shall be compiled on imports or exports of packaging of the usual commercial type. TITLE III Nomenclature Article 34 The data referred to in Article 22 ( 1 ) shall be compiled for each type of goods according to the current version of : ( a ) the NIMEXE, published as an Annex to Regulation (EEC) No 1445/72, or (b ) the national nomenclatures in accordance with Article 2 (2) of the same Regulation. Article 35 The data referred to in Article 22 ( 1 ) shall be compiled by country according to the current version of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States given in Annex C. Article 36 The Commission shall publish in the Official Journal of the European Communities the NIMEXE and the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States in the version thereof valid on 1 January of each year as it results from the decisions taken pursuant to Article 5 of Regulation (EEC) No 1445/72 and Article 41 of this Regulation . Article 32 No data shall be compiled on gold specie, i.e. gold exchanged between banks under the international settlement procedure. Article 33 1 . Provisions shall be adopted, according to the procedure laid down in Article 41 , for standardization and, particularly in the case of statistics on trade No L 183/10 Official Journal of the European Communities 14 . 7. 75 TITLE V Committee on External Trade Statistics Article 40 The NIMEXE Committee, set up under Article 3 of Regulation (EEC) No 1445/72, hereinafter referred to as 'the Committee on External Trade Statistics', may examine any question relating to the application of this Regulation which is raised by its Chairman either on his own initiative or at the request of the representative of a Member State. TITLE IV Transmission and publication of data Article 37 1 . The Council, acting unanimously on a proposal from the Commission, shall decide on the conditions subject to which the Member States may declare data compiled in accordance with Article 22 ( 1 ) to be confidential . 2 . Until these conditions are decided the Member States shall continue to apply their national provisions in this matter. Article 38 1 . The Member States shall transmit to the Commission without delay, and at the latest six weeks from the end of the reference month, the cumulative monthly results of their external trade statistics . These results shall give the data listed in Article 22 ( 1 ). 2 . The means of transmission and the supply of specific figures shall be regulated as necessary according to Article 41 . 3 . The Council acting unanimously on a proposal from the Commission shall determine the conditions for the application of paragraph 1 to data declared confidential in accordance with Article 37. Article 41 The necessary provisions shall be adopted in accordance with the procedure defined in Article 5 (2 ) and (3 ) of Regulation (EEC) No 1445/72 for : ( a) the application of Articles 5 , 6, 11 , 18 , 22, 23 and 32 ; (b ) the annual up-dating of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States . TITLE VI Final provisions Article 42 1 . Member States may collect and compile further data in addition to that referred to in Articles 7 ( 1 ) and 22 ( 1 ). 2 . Any Member State which avails itself of this option shall inform the Commission. The latter shall inform the other Member States . Article 39 1 . Statistical data relating to the external trade of the Community and to trade between the Member States shall be compiled on the basis of national figures and shall be made available to users by the Commission. 2 . The Commission shall publish monthly and quarterly figures in the monthly external trade bulletin at least. 3 . The Commission shall publish the annual statistical figures for the external trade of the Com ­ munity and for trade between Member States at least in the following volumes : (a) the analytical tables based on the NIMEXE; (b ) the analytical tables based on the statistical and tariff classification for external trade (CST) or on the standard international trade classification (SITC); (c) tariff statistics. Article 43 1 . At the data collection stage, the Member States shall have the right, within the framework of this Regulation, to introduce simplified procedures for the benefit of natural or legal persons who have to supply statistical information to the bodies responsible for external trade statistics . 2 . Any Member State which avails itself of this right shall inform the Commission. The latter shall inform the other Member States. 14. 7. 75 Official Journal of the European Communities No L 183/11 Article 44 Belgium, Luxembourg and the Netherlands shall have the right not to apply this Regulation when compiling statistics on trade between them. Article 45 Each Member State shall inform the Commission of the provisions it is adopting with a view to implementing this Regulation. The Commission shall inform the other Member States . Article 47 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. Member States shall, however, have the right until 31 December 1976, not to apply Articles 7 to 12, 22 to 32 and 38 . Article 2 notwithstanding, Denmark and Ireland may apply the rules on the collection, compilation and publication of data , as set out in Articles 3 to 39, to all the goods referred to in Article 1 until 31 December 1977. Furthermore, the United Kingdom may suspend the application of Articles 5 , 7 ( 1 ) ( a), (d), (e) and ( i ) and 24 (2 ) until that date ; Ireland may similarly suspend application of Articles 5 and 7 ( 1 ) ( e) and Denmark application of Article 7 ( 1 ) ( a), (b ) and ( i ). Moreover, the United Kingdom need not apply Article 6 (2) at the data collection stage, until such time as the Council decides otherwise . Article 46 The Annexes to this Regulation shall form an integral part thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1975 . For the Council The President G. FITZGERALD No L 183/12 Official Journal of the European Communities 14. 7. 75 ANNEX A Customs warehouses and free zones referred to in Article 2 (2) ( a) Customs warehouses for which no entry shall be made in the warehousing statistics : The French Republic :  entrepÃ ´ts industriels ; The Kingdom of the Netherlands :  fabrieksentrepots . (b ) Free zones for which an entry shall be made in the warehousing statistics : The Kingdom of the Netherlands :  publieke en particuliere entrepots . ANNEX B Lists of exceptions referred to in Article 22 (2) (a) Data shall not be required for the following goods : ( a) means of payment which are legal tender, and securities ; (b ) emergency aid for disaster areas ; ( c) because of the diplomatic or similar nature of their intended use :  goods benefiting from diplomatic and consular or similar immunity ;  gifts to a foreign head of state or to members of a foreign government or parliament ;  items being circulated within the framework of administrative mutual aid ; (d) provided that their importation or exportation is temporary, amongst other things :  goods intended for fairs and exhibitions ;  theatrical scenery;  merry-go-rounds and other fairground attractions ;  professional equipment within the meaning of the International Customs Convention of 8 June 1968 ;  cinematographic films ;  apparatus and equipment for experimental purposes ;  animals for show, breeding, racing, etc.;  commercial samples ;  means of transport, containers and equipment connected with transport ;  packaging ;  goods on hire ;  plant and equipment for civil engineering works ; 14. 7 . 75 Official Journal of the European Communities No L 183 /13 (e) provided that they are not the subject of a commercial transaction :  decorations, honorary distinctions, prizes, commemorative badges and medals ;  travel equipment, provisions and other items, including sports equipment, intended for personal use or consumption which accompany, precede or follow the traveller ;  bridal outfits, items involved in moving house, or heirlooms ;  coffins and urns, funeral ornaments, items for the upkeep of graves and funeral monuments ;  printed advertising material, instructions for use, price lists and other advertising items ;  goods which have become unusable, or which cannot be used for industrial purposes ;  ballast;  photographs, exposed and developed films, drafts, drawings, copies of plans, manuscripts , files and records, printing proofs ;  postage stamps ; (f) goods on approval; (g) goods which are the subject of non-commercial traffic between natural persons resident in the frontier zones defined by the Member States (frontier traffic); (h) goods leaving a given statistical territory to return after crossing a foreign territory, either directly or with halts inherent in the transport. / No L 183/ 14 Official Journal of the European Communities 14. 7. 75 ANNEX C Country nomenclature for the external trade statistic of the Community and statistics of trade between Member States referred to in Article 35 (Version valid as from 1 January 1975 ) EUROPE European Communities 001 France (incl . Monaco ) 002 Belgium-Luxembourg 003 Netherlands 004 Germany, Federal Republic of ( incl . West Berlin , Jungholz, Mittelberg, excl . BÃ ¼singen) 005 Italy (incl . San Marino) 006 United Kingdom (Great Britain incl . Isle of Man and British Channel Islands ; Northern Ireland) 007 Ireland 008 Denmark 216 Libya 220 Egypt (incl . Gaza strip) 224 Sudan West Africa 228 Mauritania 232 Mali 236 Upper Volta 240 Niger 244 Chad 247 Cape Verde Islands 248 Senegal 252 The Gambia 257 Guinea Bissau (formerly Portuguese Guinea) 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Dahomey 288 Nigeria Rest of Europe 024 Iceland 025 Faroe Islands 028 Norway (incl. Svalbard [Spitzbergen] and Jan Mayen) 030 Sweden 032 Finland (incl . Aland Islands) 036 Switzerland (incl . Liechtenstein, Biisingen and Campione) 038 Austria (excl . Jungholz and Mittelberg) 040 Portugal (incl . Azores and Madeira) 042 Spain (incl . The Balearic Islands) 043 Andorra 044 Gibraltar 045 Vatican City State Central, East and South Africa 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 People's Republic of the Congo (Brazzaville) 322 Zaire (formerly Congo Kinshasa) 324 Rwanda 328 Burundi 329 St. Helena (incl . Ascension, Gough, Tristan da Cunha) 046 Malta (incl . Gozo and Comino) 048 Yugoslavia 050 Greece (incl . the Greek islands) 052 Turkey 056 Soviet Union 058 German Democratic Republic and Soviet Sector of Berlin (a) 060 Poland 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 330 Angola (incl . Cabinda) 334 Ethiopia 338 French Territory of the Afars and Issas (formerly French Somaliland ) 342 Somalia 346 Kenya 350 Uganda 352 Tanzania (Tanganyika, Zanzibar, Pemba) AFRICA North Africa 201 Spanish North Africa (b): Ceuta, Melilla, Province of Spanish Sahara 202 Canary Islands 204 Morocco (incl . Ifni ) 208 Algeria 212 Tunisia 355 Seychelles (incl . Amirante Islands) 357 British Indian Ocean Territory (Chagos Archi ­ pelago and Des Roches) 366 Mozambique 370 Madagascar 372 Reunion 373 Mauritius 376 Comoro Islands 378 Zambia (formerly Northern Rhodesia) 382 Rhodesia (formerly Southern Rhodesia) 386 Malawi (formerly Nyasaland) 14. 7. 75 Official Journal of the European Communities No L 183/15 390 Republic of South Africa (incl . South-West Africa Territory) 391 Botswana 393 Swaziland 395 Lesotho AMERICA Northern America 400 United States of America (incl . Puerto Rico) 404 Canada (incl . Newfoundland) 406 Greenland 408 St-Pierre and Miquelon Central and South America 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 440 Panama 608 Syria 612 Iraq 616 Iran 620 Afghanistan 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 645 Dubai 646 Abu-Dhabi 648 Sharjah, Ajman, Umm al Qaiwan, Ras al Khai ­ mah, Fujairah 649 Oman (formerly Sultanate of Muscat and Oman) 652 Yemen (North Yemen) 656 People's Democratic Republic of Yemen (South Yemen) Rest of Asia 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka (Ceylon) 672 Nepal 673 Sikkim 675 Bhutan 676 Burma 680 Thailand (Siam) 684 Laos 688 North Vietnam 692 South Vietnam 696 Cambodia (Khmer Republic) 700 Indonesia 701 Malaysia (Malaya, Sabah [d], Sarawak) 703 Brunei 704 Portuguese Timor 706 Singapore 708 Philippines 716 People's Republic of Mongolia 720 People's Republic of China (incl . Tibet, Man ­ churia) 724 North Korea 728 South Korea 732 Japan (e) 736 Taiwan (Formosa) 740 Hong Kong 743 Macao 444 Panama Canal Zone 448 Cuba 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 458 Guadeloupe (incl . St BarthÃ ©lÃ ©my, northern part of St Martin, Les Saintes, DÃ ©sirade and Marie ­ Galante) 462 Martinique 463 Cayman Islands 464 Jamaica 469 Barbados 470 West Indies (West Indies Associated States (c), British Virgin Islands, Montserrat) 472 Trinidad and Tobago 474 Aruba 478 Curacao (incl . Bonaire, Saba, St Eustatius and southern part of St Martin) 480 Colombia 484 Venezuela 488 Guyana (formerly British Guiana) 492 Surinam 496 French Guiana 500 Ecuador (incl . Galapagos Islands) 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands AUSTRALASIA AND OCEANIA 800 Australia 801 New Guinea (Australian) and Papua 802 Territories under Australia's control (Cocos ­ [Keeling] Islands, Christmas Islands, Heard and McDonald Islands, Norfolk Island) 803 Nauru 804 New Zealand 808 Pacific Islands under US control (/) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 812 British Oceania (territories under the Western Pacific High Commission) (g) 813 Niue and Tokelau Islands 815 Fiji 816 New Hebrides ASIA West Asia 600 Cyprus 604 Lebanon No L 183/16 Official Journal of the European Communities 14. 7. 75 817 819 821 822 Tonga Western Samoa Cooks Islands (excl . Niue Island ) French Polynesia porting country, not shown under country of origin): (exportation : stores and provisions for foreign ships and aeroplanes) 954 Miscellaneous not specified elsewhere, Polar regions 958 Items whose country of origin and destination are unspecified, items of mixed provenance 977 Secret, origin or destination are not disclosed for commercial or military reasons 950 MISCELLANEOUS Stores and provisions (importation : stores and provisions for ships and aeroplanes of the im ­ (a ) Trade with the German Democratic Republic and the Soviet Sector of Berlin is not included in the Federal German Republic's foreign trade statistics . (b) Including Alhucemas, Chafarinas and Penon de Velez de la Gomera. (c ) The West Indies Associated States are : Antigua, St. Christopher, Nevis, Anguilla, Dominica, Grenada, St. Lucia and St. Vincent. (d) North Borneo, formerly British. (e) Including the Bonin Islands, Rosario Island , Volcano Islands, Parece Vela, Marcus Island , Ryukyu (including Okinawa) and Daito Islands. (/) The Pacific Islands under US control are : Guam, American Samoa, Pacific Islands under US control and trust terri ­ tory of the Pacific Islands (Midway Isles, Wake Island, south of Sofou-Gan : the Caroline, Marshall and Mariana Islands). (g) Territories coming under the West Pacific High Commission : Gilbert and Ellice Islands, British Solomon Islands, and the Islands of Canton and Enderbury.